Case: 11-50921     Document: 00511984351         Page: 1     Date Filed: 09/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 12, 2012
                                     No. 11-50921
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PEDRO MORALES-DOMINGUEZ, also known as Gerardo Vitela-Olvera,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:10-CR-1596-1


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Pedro Morales-Dominguez was convicted of illegal reentry into the United
States and sentenced to serve 82 months in prison. He now challenges his
sentence as unreasonable. Under Morales-Dominguez’s view, his sentence is
greater than necessary to achieve the aims of 18 U.S.C. § 3553(a) because double
counting of his prior illegal entry offenses resulted in an overstated criminal
history, because he came here to help his former wife, and because he had lived
in this country for a long time. Additionally, he complains that the illegal

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50921    Document: 00511984351      Page: 2   Date Filed: 09/12/2012

                                  No. 11-50921

reentry Guideline is not empirically based and that the guidelines range is too
harsh because his offense was only a trespass. Because Morales-Dominguez did
not object to his sentence, we review his arguments for plain error only. See
United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      Under this standard, the appellant must show a forfeited error that is
clear or obvious and that affects his substantial rights. Puckett v. United States,
556 U.S. 129, 134-35 (2009). If he makes such a showing, this court has the
discretion to correct the error but will do so only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings.      Id.   This
standard has not been met.
      Insofar as Morales-Dominguez argues that the district court erred by not
according enough weight to certain sentencing factors, this argument amounts
to no more than a disagreement with the district court’s weighing of these
factors, which shows no error in connection with the sentence imposed. See
United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009); see also United States
v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010); United States v. Gomez-Herrera, 523
F.3d 554, 565-66 (5th Cir. 2008). To the extent he contends that this court
should reweigh the § 3553(a) factors, we decline to do so. See United States v.
Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).              The remaining
arguments raised by Morales-Dominguez are unavailing because they have been
rejected by this court on prior occasions. See United States v. Duarte, 569 F.3d
528, 529-30 (5th Cir. 2009); United States v. Aguirre-Villa, 460 F.3d 681, 683
(5th Cir. 2006); United States v. Calbat, 266 F.3d 358, 364 (5th Cir. 2001). The
judgment of the district court is AFFIRMED.




                                        2